                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                          Lynchburg Division
 CRYSTAL VL RIVERS                  )
                                    )
           Plaintiff,               )
                                    )
 v.                                 ) Civil Action No.: 6-18-cv-061
                                    )
 UNITED STATES OF AMERICA, et al., )
                                    )
           Defendants.              )

     SERENE CREEK HOMEOWNERS’ MEMORANDUM IN SUPPORT OF MOTION TO
                               DISMISS

            COMES NOW the Defendants Travis Baker, Jennifer Baker, Michael Friedman, Loren Friedman,

 Richard Rodgers,1 Beth Rodgers, Matthew Krycinski, Sarah Krycinski, Michael Bradbury, Howard Frear,

 Barbara Frear, William Fluker, and Michelle Fluker (“Serene Creek Homeowners”), through the

 undersigned counsel, moves to dismiss the Amended Complaint against them with prejudice pursuant to

 Rules 12(b)(6) and 8 of the Federal Rules of Civil Procedure, and submits the following memorandum.


                   I.       Motion to Dismiss for Failure to State a Claim under Rule 12(b)(6)

            The plaintiff filed a nonsensical Amended Complaint, which apparently is the Second

 Amended Complaint (“Complaint”), rambling about various acts of numerous unrelated parties

 over 128 pages for events that happened over ten years ago. The Complaint is a collection of

 meritless and frivolous conspiracy theories against any person with whom the plaintiff has direct

 or indirect contact. Although difficult to decipher, the Complaint appears to only set forth one

 claim against the Serene Creek Homeowners, Count 9 – Negligence.




 1
     Plaintiff incorrectly spelled Rodgers as “Rogers.”

                                                          1

Case 6:18-cv-00061-EKD-JCH Document 76 Filed 09/03/19 Page 1 of 5 Pageid#: 823
         Rule 12(b)(6) allows the dismissal of a case when the plaintiff fails to state a claim upon

 which relief can be granted. A pro se complaint must set forth a set of facts in support of her

 claim which would entitle her to relief. Johnson v. Hill, 965 F. Supp. 1487, 1488-89 (E.D. Va.

 1997). Dismissal is appropriate when the pleading contains a detailed description of facts which

 fail to state a viable claim. Id.

         In this case, plaintiff asserts a “negligence” claim against the Serene Creek Homeowners

 although the plaintiff raises allegations of fraud and racketeering. While the Complaint as a whole

 is difficult to understand, this particular count is perplexing and the Serene Creek Homeowners

 cannot adequately respond. By virtue of the Serene Creek Homeowners owning lots in the Serene

 Creek Subdivision, the plaintiff contends that they are somehow guilty of wrongdoing. Yet, the

 plaintiff cannot point to any facts to demonstrate how each of the homeowners engaged in any

 improper conduct or negligence.

         Moreover, none of the other Counts in the Complaint appear to apply to the Serene Creek

 Homeowners. This Court, in its Memorandum Opinion dated June 27, 2019 (Docket No. 15) has

 clearly warned the plaintiff that she is bound by the Federal Rules of Civil Procedure, including

 Rule 11, and that “each count . . . shall identify clearly which defendants are being named in that

 particular count.” In light of the Court’s admonishment and the plaintiff’s Complaint, it is clear

 that the plaintiff did not intend to name the Serene Creek Homeowners as Defendants in the other

 counts, nor should they be named given the substance of the allegations.

         For these reasons, the plaintiff has failed to set forth any cognizable claim against the

 Serene Creek Homeowners.

                                II.   Motion to Dismiss Pursuant to Rule 8




                                                  2

Case 6:18-cv-00061-EKD-JCH Document 76 Filed 09/03/19 Page 2 of 5 Pageid#: 824
        The plaintiff has set forth an inexcusable mess of incoherent thoughts and unintelligible

 statements that are so inartfully written that it would challenge and pique the interests of the best

 forensic linguist. The Complaint offends the very purpose of Rule 8. Under Rule 8(a)(2), the

 complaint must set forth “a short and plain statement of the claim showing that the pleader is

 entitled to relief.” The Supreme Court, in Ashcroft v. Iqbal, gave context to Rule 8 as follows:

        [T]he pleading standard Rule 8 announces does not require "detailed factual
        allegations," but it demands more than an unadorned, the-defendant-unlawfully-
        harmed-me accusation. A pleading that offers "labels and conclusions" or "a
        formulaic recitation of the elements of a cause of action will not do." Nor does a
        complaint suffice if it tenders "naked assertion[s]" devoid of "further factual
        enhancement."

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,
        accepted as true, to "state a claim to relief that is plausible on its face." A claim has
        facial plausibility when the plaintiff pleads factual content that allows the court to
        draw the reasonable inference that the defendant is liable for the misconduct
        alleged. The plausibility standard is not akin to a "probability requirement," but it
        asks for more than a sheer possibility that a defendant has acted unlawfully. Where
        a complaint pleads facts that are "merely consistent with" a defendant's liability, it
        "stops short of the line between possibility and plausibility of 'entitlement to
        relief.'"

 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)(internal citations omitted).

        In this case, the plaintiff does not set forth a short statement. The Complaint is 554

 paragraphs over 128 pages. Nor is the statement plain, concise, and direct. See Rule 8(d). Of

 course, trial courts are instructed to hold pro se litigants “to less stringent standards than formal

 pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972) Nevertheless, pro se

 litigants are still bound by the Rules of Civil Procedure. See Memorandum Opinion, Docket No.

 15; see also T.W. v. Hanover Cty. Pub. Schs, 900 F. Supp. 2d 659, 663 (E.D. Va. 2012). The

 Complaint is so voluminous and difficult to read that it is nearly impossible to adequately respond

 or to glean an actionable claim among the trash heap of words.



                                                   3

Case 6:18-cv-00061-EKD-JCH Document 76 Filed 09/03/19 Page 3 of 5 Pageid#: 825
        As discussed in the previous section of this Memorandum, the claim fails because the

 plaintiff could not set forth a cognizable claim. Similarly, the Complaint should be dismissed

 because the plaintiff has asserted naked and conclusory assertions. Moreover, plaintiff fails to set

 forth a plausible claim against this Defendant with which she did not have any direct relationship

 or dealings.

        Trial courts have dismissed complaints under Rule 8(a)(2) when the pleading was largely

 incoherent. T.W., 900 F. Supp. 2d at 661; Banks v. Va. Int'l Terminals 1248, No. 2:05cv275, 2006

 U.S. Dist. LEXIS 98104 (E.D. Va. Feb. 16, 2006). The pro se status of the plaintiff does not

 mitigate her duty to comply with Rule 8.

                                            III.       Conclusion

        The plaintiff has failed to set forth a viable or plausible claim against the Serene Creek

 Homeowners. For the aforementioned reasons, the claims against these Defendants should be

 dismissed with prejudice.

        WARNING TO PRO SE PLAINTIFF:

 Plaintiff is entitled to file a response opposing this motion to dismiss, and any such

 response must be filed within twenty-one (21) calendar days of the date on which this

 motion to dismiss is filed. The Court could dismiss this action on the basis of Defendants’

 papers if you, as a pro se party, do not file a response. You are entitled to file a legal brief

 in opposition to the ones filed by Defendants.



                                               Respectfully submitted,

                                               Travis Baker
                                               Jennifer Baker


                                                   4

Case 6:18-cv-00061-EKD-JCH Document 76 Filed 09/03/19 Page 4 of 5 Pageid#: 826
                                            Michael Friedman
                                            Loren Friedman
                                            Richard Rogers
                                            Beth Rogers
                                            Matthew Krycinski
                                            Sarah Krycinski
                                            Michael Bradbury
                                            Howard Frear
                                            Barbara Frear
                                            William Fluker
                                            Michelle Fluker



                                            By       /s/ Chad A. Mooney
                                                            Counsel
 Chad A. Mooney
 VSB#: 75211
 PETTY, LIVINGSTON,
 DAWSON & RICHARDS, P.C.
 925 Main St., Suite 300
 P.O. Box 1080
 Lynchburg, VA 24505
 434/846-2768 (telephone)
 434/847-0141 (facsimile)
 Email: cmooney@pldrlaw.com



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 3, 2019 the foregoing was mailed by
 U.S. Regular Mail to the following and was filed with the Clerk of the Court using the CM/ECF
 system, which will send electronic notification of
 such filing to the following:

 Crystal VL Rivers
 3831 Old Forest Road, Suite 6
 Lynchburg, VA 24551
 riversparalegalservices@gmail.com


                                            By       /s/ Chad A. Mooney




                                                 5

Case 6:18-cv-00061-EKD-JCH Document 76 Filed 09/03/19 Page 5 of 5 Pageid#: 827
